93 S.W.3d 800 (2002)
Arthur KATZ, Trustee of the Revocable Trust of Arthur Katz, Appellant,
v.
Dwayne RALL and Christine Rall, Respondents.
No. ED 80540.
Missouri Court of Appeals, Eastern District, Division Three.
December 24, 2002.
Steven W. Koslovsky, St. Louis, MO, for appellant.
Andrew D. Sandroni, St. Louis, MO, for respondents.
*801 Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE G. CRAHAN, J.

ORDER
PER CURIAM.
Arthur Katz, Trustee of the Revocable Trust of Arthur Katz, appeals from the trial court's judgment denying his request for a permanent injunction and a prescriptive easement. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).